Exhibit 10.2

 

STOCK OPTION GRANT AGREEMENT

 

THIS AGREEMENT, made as of this 12th day of May, 2004, between J.CREW GROUP,
INC. (the “Company”) and Jeffrey A. Pfeifle (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the J.Crew Group, Inc. 2003
Equity Incentive Plan (the “Plan”) to promote the interests of the Company and
its stockholders by providing the Company’s key employees and others with an
appropriate incentive to encourage them to continue in the employ of the Company
and to improve the growth and profitability of the Company;

 

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.               Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby Grants to the
Participant the following NON-QUALIFIED STOCK OPTIONS (collectively, the
“Options”):

 

(a)          Premium Option Tranche 1.  An Option with respect to 111,585 shares
of Common Stock of the Company (the “Premium Option Tranche 1”); and

 

(b)         Premium Option Tranche 2.  An Option with respect to 111,585 shares
of Common Stock of the Company (the “Premium Option Tranche 2” and together with
the Premium Option Tranche 1, the “Premium Options”).

 

2.               Grant Date.  The Grant Date of the Options hereby granted is
March 26, 2004.

 

3.               Incorporation of the Plan.   Except as otherwise provided
herein, all terms, conditions and restrictions of the Plan are incorporated
herein and made part hereof as if stated herein.  Notwithstanding anything to
the contrary in the Plan, if there is any conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of this
Agreement, as interpreted by the Committee, shall govern.  Unless otherwise
indicated herein, all capitalized terms used herein shall have the meanings
given to such terms in the Plan.

 

4.               Exercise Price.  The Exercise Price of each share underlying
the Options are as follows:

 

(a)          Premium Option Tranche 1.  $15.00 per share; and

 

(b)         Premium Option Tranche 2.  $25.00 per share.

 

5.               Vesting Date.  The Options shall become exercisable as
follows:  25% of the shares of Common Stock underlying each Option shall vest on
February 1, 2005, 25% of the shares of Common Stock underlying each Option shall
vest on February 1, 2006, 25% of the shares of Common Stock underlying each
Option shall vest on February 1, 2007, and 25% of the shares of Common Stock
underlying each Option shall vest on February 1, 2008; provided that the
Participant remains continuously Employed by the Company through each such
applicable Vesting Date.  Notwithstanding the foregoing, (A) in the event that
(x) the Company terminates the Participant’s Employment without Cause (as
defined in and pursuant to the Employment Agreement, dated as of January 24,
2003, between the Company, J. Crew Operating Corp., and the Participant (the
“Employment Agreement”)), the Participant terminates his Employment for Good
Reason (as defined in and pursuant to the Employment Agreement) or the
Participant’s Employment terminates as a result of the Company’s providing
notice to the Participant of its intent not to renew the Employment Period (as
defined in the Employment Agreement) prior to the consummation of a Change in
Control or (y) the Participant’s Employment is terminated on account of the
Participant’s death or Disability (as defined in and pursuant to the Employment
Agreement) at any time during the Employment Period, the portion of each of the
Options that would have become vested and exercisable on the next succeeding
Vesting Date shall vest and become immediately exercisable and any remaining
portion of the Options that has not become vested and exercisable shall
immediately expire and be forfeited, (B) in the event that, within the two-year
period following the consummation of a Change in Control or within six months
prior to a Change in Control if such termination is in contemplation of the
Change in Control, the Company terminates the Participant’s Employment without
Cause, the Participant terminates his Employment for Good Reason or the
Participant’s Employment terminates as a result of the Company’s providing
notice to the Participant of its intent not to renew the Employment Period, all
shares of Common Stock underlying the Options shall become immediately

 

--------------------------------------------------------------------------------


 

vested and exercisable; and (C) if the Participant’s Employment terminates for
any other reason, any portion of the Options which has not become exercisable on
such Date of Termination (as defined in the Employment Agreement) shall
immediately expire and be forfeited.

 

6.               Expiration Date.  Subject to the provisions of the Plan and
this Agreement, with respect to the Options (or any portions thereof) which have
not become exercisable, the Options shall expire on the date the Participant’s
Employment is terminated for any reason, and with respect to any Options (or any
portions thereof) which have become exercisable, the Options shall expire on the
earlier of (A) the tenth anniversary of the Grant Date, (B) the commencement of
business on the date the Participant’s Employment is terminated for Cause, (C)
ninety days after the Participant’s Employment is terminated by the Participant
without Good Reason, or (D) the second anniversary of the date the Participant’s
Employment is terminated (x) on account of the Participant’s death or
Disability,  (y) by the Company without Cause, or (z) by the Participant for
Good Reason.

 

7.               Delays or Omissions.  No delay or omission to exercise any
right, power, or remedy accruing to any party hereto upon any breach or default
of any party under this Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party or any provisions or conditions of this
Agreement, shall be in writing and shall be effective only to the extent
specifically set forth in such writing.

 

8.               Limitation on Transfer.  During the lifetime of the
Participant, the Options shall be exercisable only by the Participant.  The
Options shall not be assignable or transferable otherwise than by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, the
Participant may request authorization from the Committee to assign the
Participant’s rights with respect to the Options granted herein to a trust or
custodianship, the beneficiaries of which may include only the Participant, the
Participant’s spouse or the Participant’s lineal descendants (by blood or
adoption), and, if the Committee grants such authorization, the Participant may
assign the Participant’s rights accordingly.  In the event of any such
assignment, such trust or custodianship, or in the event of the Participant’s
death, his beneficiaries or estate, shall be subject to all the restrictions,
obligations, and responsibilities as apply to the Participant under the Plan and
this Agreement and shall be entitled to all the rights of the Participant under
the Plan.  All shares of Common Stock obtained pursuant to the Option granted
herein shall not be transferred except as provided in the Plan and, where
applicable, the Stockholders’ Agreement.  In the event of any purported Transfer
of any portion of the Options in violation of the provisions of the Plan and
this Agreement, such purported Transfer shall, to the extent permitted by
applicable law, be void and of no effect.

 

9.               Integration.  This Agreement, the Plan and the Stockholders’
Agreement contain the entire understanding of the parties with respect to its
subject matter.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein, in the Plan,
the Employment Agreement and the Stockholders’ Agreement.  This Agreement, the
Plan and the Stockholders’ Agreement supersede all prior agreements and
understandings between the parties with respect to its subject matter.

 

10.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

11.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of NEW YORK, without
regard to the provisions governing conflict of laws.

 

12.         Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan, this Agreement and the Options shall be final and conclusive.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan as of
the day and year first written above.

 

 

 

J.CREW GROUP, INC.

 

 

 

 

 

  /s/ Amanda Bokman

 

 

By:  Amanda Bokman

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

   /s/ Jeffrey A. Pfeifle

 

 

Jeffrey A. Pfeifle

 

 

--------------------------------------------------------------------------------